Exhibit 10.35
FEDEX CORPORATION
RETIREMENT PARITY PENSION PLAN
Effective Date
June 1, 1993
As Amended and Restated
Effective June 1, 2008

 

 



--------------------------------------------------------------------------------



 



Section 1. Purpose and Description. Federal Express Corporation, a Delaware
corporation (the “Company”), established, effective June 1, 1993 (the “Effective
Date”), the Federal Express Corporation Retirement Parity Pension Plan (the
“Plan”). The Plan was amended, effective June 1, 1994, to increase the benefit
provided from 80% to 100% of the difference of the “Unreduced Benefit” less the
“Maximum Benefit,” as both terms are defined below. The Plan was amended and
restated, effective June 1, 1996 to provide for the inclusion of Managing
Directors, in addition to Officers, under the terms of the Plan. The Plan was
restated, effective February 1, 1998 to provide for the inclusion of Managing
Directors and Officers of FedEx Corporation (formerly FDX Corporation) and,
effective December 1, 1998, Managing Directors and Officers of FedEx Global
Logistics, Inc. (formerly FDX Global Logistics, Inc.), under the terms of the
Plan. The Plan was restated, effective June 1, 1999, to conform the Plan to
previous amendments and to provide that, upon retirement, an eligible Officer or
Managing Director may elect certain lump-sum and installment distributions in
lieu of receiving benefits in the same manner as such benefits would be paid
from the Qualified Pension Plan. The Plan provisions, as in effect immediately
prior to June 1, 1999, remained in effect for anyone who was not actively
employed by the Company, FedEx Corporation, or FedEx Global Logistics, Inc. as
an Officer or Managing Director on or after that date, unless the Plan
specifically provides otherwise.
Effective May 31, 2003, the FedEx Ground Package System, Inc. and Certain
Affiliates 401(a)(17) Benefit Plan and the FedEx Ground Package System, Inc. and
Certain Affiliates Excess Plan were merged with and into the Plan and name of
the Plan was changed to the FedEx Corporation Retirement Parity Pension Plan.
The provisions of the merged plan applicable to the employees participating in
the FedEx Ground Package System, Inc. and Certain Affiliates 401(a)(17) Benefit
Plan continue to be set forth in Appendix A and the FedEx Ground Package System,
Inc. and Certain Affiliates Excess Plan continue to be set forth in Appendix B.
The provisions of Appendix A and Appendix B are applicable to the employees of
FedEx Ground Package System, Inc., FedEx Custom Critical, Inc., FedEx Supply
Chain Services, Inc., AutoQuik, Inc. and Urgent Freight, Inc.
Effective June 1, 2003, the Plan was amended in order to establish the
provisions applicable to that portion of an eligible Officer’s or Managing
Director’s accrued benefit which is determined pursuant to Appendix E of the
Qualified Pension Plan (“Portable Pension Account”) beginning on or after
June 1, 2003.
The Plan is hereby restated, effective June 1, 2008, to conform the Plan to the
terms of the Qualified Pension Plan and to provide for benefit accruals and
benefit payments beginning June 1, 2008.
The Plan is intended to be an “employee benefit pension plan,” as defined in §
3(2) of the Employee Retirement Income Security Act of 1974 (“ERISA”), and a
plan that is “unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees,” as provided in §§ 201, 301 and 401 of ERISA and the Department of
Labor regulations promulgated under ERISA and is intended to comply with
Internal Revenue Code § 409A. The benefits provided by the Plan are not funded,
but shall be payable when due out of the assets of the Company as general,
unsecured obligations of the Company.

 

 



--------------------------------------------------------------------------------



 



Unless otherwise provided herein, defined terms used in this Plan shall have the
same meaning attributed to such terms in the Qualified Pension Plan and the
Federal Express Corporation Nonqualified Disability Plan for Officers (the
“Officers Nonqualified Disability Plan”), as applicable.
Section 2. Eligibility. Prior to June 1, 2008, any employee of a participating
employer (which shall mean the Company; on or after February 1, 1998, FedEx
Corporation; on or after December 1, 1998, FedEx Global Logistics, Inc.; on or
after March 1, 2000, FedEx Trade Networks, Inc., and FedEx Trade Networks
Transport & Brokerage, Inc. (formerly, Tower Group International, Inc.); on or
after May 1, 2000, World Tariff, Limited; on or after June 1, 2000, FedEx
Corporate Services, Inc.; on or after March 1, 2001, FedEx Freight Corporation;
on or after April 11, 2001, FedEx Trade Networks Trade Services, Inc.; on or
after May 31, 2003, FedEx Ground Package System, Inc., FedEx Custom Critical,
Inc., FedEx Supply Chain Services, Inc., AutoQuik, Inc. and Urgent Freight,
Inc.; on or after June 1, 2001, Federal Express Virgin Islands, Inc.; on or
after September 12, 2004, FedEx SmartPost, Inc.; on or after June 1, 2006, FedEx
Customer Information Services, Inc.; and on or after November 15, 2006, FedEx
Truckload Brokerage, Inc.) other than an Officer or Managing Director the terms
of whose employment are governed by the collective bargaining agreement between
the Company and the Fedex Pilots Association effective May 31, 1999
(“Agreement”) or any successor agreement thereto, who serves as an Officer after
the Effective Date or, after June 1, 1996, as a Managing Director, has served as
an Officer and/or Managing Director for a combined period of five consecutive
years, including service prior to the Effective Date, and is an active
participant in the FedEx Corporation Employees’ Pension Plan, as it currently
exists and as it may be amended from time to time (the “Qualified Pension
Plan”), shall be eligible for the benefit described in subsection (c) of
Section 3 below, subject to subsection (a) of Section 3. In addition, an Officer
described above shall be eligible for the benefit described in subsection (d) of
Section 3 below, subject to subsection (b) of Section 3.
The foregoing to the contrary notwithstanding, an employee of FedEx Custom
Critical, Inc., AutoQuik, Inc., UrgentFreight, Inc., FedEx Truckload Brokerage,
Inc. or FedEx Supply Chain Services, Inc. who is an Officer of either company
prior to June 1, 2008 shall be eligible to participate in the Plan as provided
in Section 1.12 of Appendix A to the Plan and Section 1.12 of Appendix B to the
Plan. No employee of FedEx Custom Critical, Inc., AutoQuik, Inc., UrgentFreight,
Inc., FedEx Truckload Brokerage, Inc. or FedEx Supply Chain Services, Inc. who
was or is a Managing Director shall be eligible to participate in this Plan
prior to June 1, 2008, unless (i) s/he was an Officer of one of these companies
prior to June 1, 2008, or (ii) s/he was an Officer or Managing Director of
another participating employer and has a combined period of five consecutive
years as an Officer or Managing Director with all Controlled Group Members prior
to June 1, 2008.
For the purpose of this Plan, the term “Officer” shall mean an officer of a
participating employer elected to the position of vice-president or above, as
evidenced in the minutes of each respective participating employer’s board of
directors. The term “Managing Director” shall, for the purpose of this Plan,
mean an employee of the Company or another participating employer who has been
appointed to the position of managing director, as evidenced in the affected
participating employer’s personnel information system, and shall also mean an
employee having the title of “Staff Director” or “Director”.

 

 



--------------------------------------------------------------------------------



 



In determining whether an Officer or Managing Director has served in such
capacity for a combined period of five consecutive years, such Officer’s or
Managing Director’s service with any Controlled Group Member (as that term is
defined in the Qualified Pension Plan) shall be taken into account.
Any Eligible Employee of a Sponsoring Employer who, as of June 1, 2008 or later,
serves as an Officer or a Managing Director shall be eligible for the benefit
described in Section 4 below as of the later of (i) the date on which such
individual is employed as an Officer or Managing Director, (ii) the date on
which such individual becomes a participant in the Qualified Pension Plan, as it
currently exists and as it may be amended from time to time, or (iii) June 1,
2008. An Officer of Managing Director who becomes a participant in this Plan on
or after June 1, 2008 shall be vested in his benefit upon the completion of
three (3) consecutive years as an Officer or Managing Director. An Officer or
Managing Director (i) whose Separation From Service occurs prior to the
completion of three (3) consecutive years as an Officer or Managing Director, or
(ii) who ceases to be an Officer or Managing Director prior to the completion of
three (3) consecutive years as an Officer or Managing Director shall not be
eligible to receive a benefit under this Plan. A participant who was vested
prior to June 1, 2008 will continue to be vested in the Plan benefit thereafter.
Section 3. Benefit Amount and Limitations; Traditional Pension Benefit.
(a) No benefits shall be accrued under the Traditional Pension Benefit formula
and this Section 3 after May 31, 2008. Benefits which have been accrued under
this Section by an eligible Officer or Managing Director through May 31, 2008
shall be payable as described in Section 5, Section 6 or Section 7 of the Plan.
Portable Pension Account benefits accrued by an eligible Officer or Managing
Director on or after June 1, 2003 shall be as described in Section 4, below.
(b) The Traditional Pension Benefit formula for an eligible Officer or Managing
Director of FedEx Ground Package System, Inc. or FedEx SmartPost, Inc. or an
eligible Officer of FedEx Custom Critical, Inc., AutoQuik, Inc., UrgentFreight,
Inc. FedEx Truckload Brokerage, Inc. or FedEx Supply Chain Services, Inc. shall
be as described in Appendix A and Appendix B to the Plan. No benefits shall be
accrued under Appendix A and Appendix B to this Plan after May 31, 2008.
Benefits which have been accrued under either Appendix by an eligible Officer or
Managing Director through May 31, 2008 shall be payable as described in
Section 5, Section 6 or Section 7 of the Plan.
Portable Pension Account benefits accrued by an eligible Officer or Managing
Director on or after June 1, 2003 shall be as described in Section 4, below.

 

 



--------------------------------------------------------------------------------



 



(c) An Officer or Managing Director who meets the eligibility requirements of
Section 2 above and who has an accrued benefit under the Traditional Pension
Benefit (as that term is defined in Section 1.12 of Appendix E to the Qualified
Pension Plan or Section 1.12 of Appendix G to the Qualified Pension Plan)
provisions of the Qualified Pension Plan shall, regardless of whether such
benefit under the Qualified Pension Plan has been reduced due to the limits
imposed by Internal Revenue Code (“Code”) § 415 (limitations on benefits) or §
401(a)(17) (limitations on annual compensation), be paid from the Plan a benefit
equal to 100% of the difference between the Unreduced Benefit and the Maximum
Benefit.
For the purpose of this Section 3, the monthly “Unreduced Benefit” shall mean
the benefit that would be provided to the Officer or Managing Director pursuant
to the Traditional Pension Benefit provisions of the Qualified Pension Plan,
except that (1) if applicable, the Unreduced Benefit shall be calculated without
regard to the limits imposed by Internal Revenue Code (the “Code”) § 415
(limitations on benefits) and § 401(a)(17) (annual compensation limit), and (2)
“Average Compensation” taken into account with respect to a participating
Officer or Managing Director shall have the same meaning as set forth under the
Qualified Pension Plan, but shall not be limited by the application of Code §
401(a)(17), except that, with respect to Officers or Managing Directors who
(i) are actively employed by a participating employer as Officers or Managing
Directors on or after June 1, 1999, (ii) except for those employees who are
Officers or Managing Directors as of April 27, 2000, are not Officers or
Managing Directors the terms of whose employment are governed by the collective
bargaining agreement between Federal Express Corporation and the Fedex Pilots
Association effective May 31, 1999 (or any successor agreement thereto),
(iii) retire on or after June 1, 1999, and (iv) were participants in this Plan
prior to June 1, 2008, the number of whole calendar years over which the
arithmetic average is determined shall be three (3) years instead of five
(5) years.
For the purpose of this Section 3, the monthly “Maximum Benefit” shall mean the
benefit actually provided to the Officer or Managing Director under the
Traditional Pension Benefit provisions of the Qualified Pension Plan.
(d) In addition to the benefit described in subsection (3)(c) above, with
respect to that portion of the accrued benefit of an Officer who meets the
eligibility requirements of Section 2 above and who has an accrued benefit under
the Traditional Pension Benefit provisions of the Qualified Pension Plan, shall
also be paid from this Plan the difference between such Officer’s Maximum
Benefit under the Traditional Pension Benefit provisions of the Qualified
Pension Plan and what such Officer’s Maximum Benefit would have been had such
Officer received credit for a Year of Service under the Traditional Pension
Benefit provisions of the Qualified Pension Plan for each year that such Officer
is eligible to receive, and does in fact receive, a benefit under the Federal
Express Corporation Nonqualified Disability Plan for Officers, as it currently
exists or as it may be amended from time to time (the “Officers Nonqualified
Disability Plan”).

 

 



--------------------------------------------------------------------------------



 



For purposes of determining eligibility for an increased benefit as contemplated
by this subsection, such increased benefit shall be provided for each Plan Year
during which an Officer’s Hours of Service under the Qualified Pension Plan plus
such Officer’s “Phantom Hours of Service” while receiving benefits under the
Officers Nonqualified Disability Plan are equal to a Year of Service under the
Qualified Pension Plan. Phantom Hours of Service shall be credited at the same
rate under this subsection as if the Officer receiving benefits under the
Officers Nonqualified Disability Plan had been actively at work and receiving
credit for Hours of Service under the Qualified Pension Plan. Notwithstanding
the above, an Officer shall not receive credit under this subsection for the
same Plan Year for which such Officer receives credit for a Year of Service
under the Qualified Pension Plan.
(e) The foregoing to the contrary notwithstanding, the benefit payable from this
Plan to an employee who was an Officer or Managing Director as of April 27, 2000
and the terms of whose employment are governed by the Agreement (or any
successor agreement thereto) and who, as of May 31, 1999, had an accrued benefit
under this Plan, shall be reduced by the total amount of pension benefits
payable to such Officer or Managing Director under the Federal Express
Corporation Pilots’ Money Purchase Pension Plan, the Federal Express Corporation
Non-Qualified Section 415 Excess Pension Plan for Pilots and the Federal Express
Corporation Non-Qualified Pension Plan for Pilots, pursuant to the terms of the
Agreement (or any successor agreement thereto).
(f) Except as specifically provided herein, this Plan is not intended to provide
any increased benefit which could otherwise be provided under the Qualified
Pension Plan. An Officer’s or Managing Director’s benefit under this Plan shall
be decreased to the extent that such Officer’s or Managing Director’s benefit
under the Qualified Pension Plan is so increased.
Section 4. Benefit Amount and Limitations: Parity Portable Pension Account
Benefit.
(a) An Officer or Managing Director who meets the eligibility requirements of
Section 2 above and who has an accrued benefit under the Portable Pension
Account (as that term is defined in Section 1.06 of Appendix E to the Qualified
Pension Plan or Section 1.06 of Appendix G to the Qualified Pension Plan)
provisions of the Qualified Pension Plan shall, regardless of whether such
benefit under the Qualified Pension Plan has been reduced due to the limits
imposed by Internal Revenue Code (“Code”) Section 415 (limitations on benefits)
or Section 401(a)(17) (limitations on annual compensation), be paid from the
Plan a benefit equal to his/her Parity Portable Pension Account.

 

 



--------------------------------------------------------------------------------



 



The Parity Portable Pension Account shall be established for each eligible
participant as of the participant’s entry date into this Plan, and shall be
credited with Parity Compensation Credits, Parity Transition Credits (if
eligible), Additional Compensation Credits and Parity Interest Credits for each
Plan Year following the establishment of the Parity Portable Pension Account,
and with a 415 Limit Credit (if applicable) as of the participant’s date of
retirement where:

  (i)   Parity Compensation Credit for any Plan Year shall equal (A) minus (B)
as follows:

  (A)   is the Compensation Credit for such Plan Year as calculated under the
Qualified Pension Plan but without regard to the limit imposed by Code
§401(a)(17) (annual compensation limit) and subject to the provisions in
subsections (1) and (2):

  (1)   for Officers and Managing Directors who become participants in this Plan
on or before June 1, 2008 (except Managing Directors of FedEx Custom Critical,
Inc., FedEx Truckload Brokerage, Inc, and FedEx Supply Chain Services, Inc. who
become participants in the Plan as of June 1, 2008) with retroactive credits as
if the Officer or Managing Director had been a participant in this Plan as of
the date he participated in the Qualified Pension Plan.     (2)   for all
Managing Directors of FedEx Custom Critical, Inc., FedEx Truckload Brokerage,
Inc, and FedEx Supply Chain Services, Inc. who become participants in the Plan
as of June 1, 2008 and all other Managing Directors and Officers who become
participants of this Plan after June 1, 2008, only for Plan Years ending after
the later of (i) June 1, 2008 and (ii) the date such employee becomes an Officer
or Managing Director.

  (B)   is the Compensation Credit accrued under the Qualified Pension Plan for
such Plan Year.

  (ii)   Parity Transition Credit for any Plan Year beginning on or after June
1, 2008 shall equal (A) minus (B) as follows:

  (A)   is the Transition Credit for such Plan Year as calculated under the
Qualified Pension Plan but without regard to the limit imposed by Code
Section 401(a)(17) (annual compensation limit)     (B)   is the Transition
Credit accrued under the Qualified Pension Plan for such Plan Year.

  (iii)   Additional Compensation Credit for any Plan Year beginning on or after
June 1, 2008 shall equal 3.5% of the excess of (A) over (B), where

  (A)   is such Officer’s or Managing Director’s Compensation, but without
regard to the limitations under § 401(a)(17), and     (B)   is the limit set
forth under § 401(a)(17) of the Internal Revenue Code (annual compensation
limit).

      Additional Compensation Credits shall not be accrued for any Plan Years
before June 1, 2008.

 

 



--------------------------------------------------------------------------------



 



  (iv)   Parity Interest Credit shall mean an amount credited to the Parity
Portable Pension Account in the same manner and using the same Interest Credit
Factor as in the Qualified Pension Plan.     (v)   415 Limit Credit shall mean,
for a participant whose total Qualified Pension Plan Benefit has been limited by
§415 of the Internal Revenue Code, a cash balance value equal to the value of
the shortfall in the Qualified Pension Plan, except to the extent already
provided in Section 3, above.

(b) In addition to the benefit described in subsection (a) above, with respect
to that portion of the accrued benefit of an Officer who meets the eligibility
requirements of Section 2 above and who has an accrued benefit under the
Portable Pension Account provisions of the Qualified Pension Plan shall also be
paid from this Plan, the difference between such Officer’s benefit under the
Portable Pension Account provisions of the Qualified Pension Plan and the amount
such Officer’s Qualified Pension Plan benefit would have been had such Officer
received credit for a Year of Service under the Portable Pension Account
provisions of the Qualified Pension Plan for each year that such Officer is
eligible to receive, and does in fact receive, a benefit under the Federal
Express Corporation Nonqualified Disability Plan for Officers, as it currently
exists or as it may be amended from time to time (the “Officers Nonqualified
Disability Plan”).
For purposes of determining eligibility for an increased benefit as contemplated
by this subsection, such increased benefit shall be provided for each Plan Year
during which an Officer’s Hours of Service under the Qualified Pension Plan plus
such Officer’s “Phantom Hours of Service” while receiving benefits under the
Officers Nonqualified Disability Plan are equal to a Year of Service under the
Qualified Pension Plan. Phantom Hours of Service shall be credited at the same
rate under this subsection as if the Officer receiving benefits under the
Officers Nonqualified Disability Plan had been actively at work and receiving
credit for Hours of Service under the Qualified Pension Plan. Notwithstanding
the above, an Officer shall not receive credit under this subsection for the
same Plan Year for which such Officer receives credit for a Year of Service
under the Qualified Pension Plan.
(c) The foregoing to the contrary notwithstanding, no individual shall be
entitled to receive a Parity Compensation Credit, Parity Transition Credit or
Additional Compensation Credit under this Plan for a Plan Year unless (i) s/he
is an eligible Officer or Managing Director as of the last day of the Plan Year
for which such credits would be accrued, or (ii) s/he incurs a Separation From
Service as a Managing Director or Officer after having been credited with at
least 1,000 Hours of Service in the Plan Year.
(d) The foregoing to the contrary notwithstanding, the benefit payable from this
Plan to an employee who was an Officer or Managing Director as of April 27, 2000
and the terms of whose employment are governed by the Agreement (or any
successor agreement thereto) and who, as of May 31, 1999, had an accrued benefit
under this Plan, shall be reduced by the total amount of pension benefits
payable to such Officer or Managing Director under the Federal Express
Corporation Pilots’ Money Purchase Pension Plan, the Federal Express Corporation
Non-Qualified Section 415 Excess Pension Plan for Pilots and the Federal Express
Corporation Non-Qualified Pension Plan for Pilots, pursuant to the terms of the
Agreement (or any successor agreement thereto).

 

 



--------------------------------------------------------------------------------



 



(e) Except as specifically provided herein, this Plan is not intended to provide
any increased benefit which could otherwise be provided under the Qualified
Pension Plan. An Officer’s or Managing Director’s benefit under this Plan shall
be decreased to the extent that such Officer’s or Managing Director’s benefit
under the Qualified Pension Plan is so increased.
Section 5. Payment of Benefits: Benefits Accrued Prior to January 1, 2005, but
Commencing Prior to January 1, 2009.
(a) Unless an eligible Officer or Managing Director makes an election in the
manner and within the time period specified in subsection (b) below, benefits
under this Plan shall be paid in the same manner and at the same time as benefit
payments under the Qualified Pension Plan and shall be subject to the same
restrictions and limitations as provided therein, without regard to Code §§ 415
and 401(a)(17). The foregoing to the contrary notwithstanding, Officers of FedEx
Custom Critical, Inc., AutoQuik, Inc. UrgentFreight, Inc., FedEx Truckload
Brokerage, Inc. and FedEx Supply Chain Services, Inc.) are not eligible to make
a lump sum election.
An eligible Officer or Managing Director shall, no later than twelve (12) months
prior to the date on which benefits commence under the Qualified Pension Plan,
elect one of the following options under which benefits shall be payable under
this Plan. An eligible Officer or Managing Director may elect to receive his or
her benefit:

  (i)   in a single lump sum, payable on the date on which benefit payments
commence under the Qualified Pension Plan;     (ii)   in a single lump sum,
payable twelve (12) months following the date on which benefit payments commence
under the Qualified Pension Plan;     (iii)   in a single lump sum payable
twenty-four (24) months following the date on which benefit payments commence
under the Qualified Pension Plan;     (iv)   in two equal installments (each
being equal to one-half of the lump sum amount described in clause (i) above),
the first installment payable on the date on which benefit payments commence
under the Qualified Pension Plan, and the second installment payable twelve
(12) months following the date on which benefit payments commence under the
Qualified Pension Plan; or     (v)   in two equal installments (each being equal
to one-half of the lump sum amount described in clause (ii) above), the first
installment payable twelve (12) months following the date on which benefit
payments commence under the Qualified Pension Plan, and the second installment
payable twenty-four (24) months following the date on which benefit payments
commence under the Qualified Pension Plan.

(b) In the event that any eligible Officer or Managing Director elects to
receive a lump sum or installment benefit under subsection (a) above, the amount
of each such distribution shall be calculated as of the Annuity Starting Date.
The amount of the lump sum distribution payable under this Section 5(b) shall be
calculated based upon the benefit payable as of the Annuity Starting Date by
using an interest rate equal to the annual interest rate on thirty (30) year
Treasury Constant Maturities as published in Federal Reserve releases G.13 and
H.15 in effect for the second (2nd) month before the month in which the
beginning of the Plan Year in which the calculation is performed (which shall be
the stability period for purposes of the Plan) and the mortality table set forth
in Revenue Ruling 2001-62, based on a blend of fifty percent (50%) of the male
and female mortality rates set forth in the 1994 Group Annuity Reserving Table
(“94 GAR”).

 

 



--------------------------------------------------------------------------------



 



(c) An eligible Officer or Managing Director may revoke the election made in
this section and elect another manner in which his or her benefit from this Plan
shall be payable, but only if such revocation and subsequent election occur no
later than twelve (12) months prior to the date on which benefits commence under
the Qualified Pension Plan with respect to such Officer or Managing Director.
(d) If the value of the annuity benefit payable to an Officer or Managing
Director is less than $100 per month, the benefit payable to such Officer or
Managing Director may be paid as a lump sum.
Section 6. Payment of Benefits: Benefits Accrued After December 31, 2004, but
Commencing Prior to January 1, 2009.
The Traditional Pension Benefit provided under this Plan which is accrued by an
eligible Officer or Managing Director after December 31, 2004 shall be paid as a
single lump sum no earlier than the later of (i) six (6) months following the
eligible Officer’s or Managing Director’s Separation From Service, or (ii) his
or her attainment of age 55. The amount of the lump sum distribution shall be
calculated as of the later of the Officer’s or Managing Director’s attainment of
age 55 or Separation From Service. The amount of the lump sum distribution
payable under this Section 6 shall be calculated based upon the benefit payable
as of the later of the Officer’s or Managing Director’s Separation From Service
or attainment of age 55 by using an interest rate equal to the annual interest
rate on thirty (30) year Treasury Constant Maturities as published in Federal
Reserve releases G.13 and H.15 in effect for the second (2nd) month before the
month in which the beginning of the Plan Year in which the calculation is
performed (which shall be the stability period for purposes of the Plan) and the
mortality table set forth in Revenue Ruling 2001-62, based on a blend of fifty
percent (50%) of the male and female mortality rates set forth in the 1994 Group
Annuity Reserving Table (“94 GAR”).
The Portable Pension Account Benefit provided under this Plan which is accrued
by an eligible Officer or Managing Director after December 31, 2004 shall be
calculated as of the date of the Officer’s or Managing Director’s Separation
From Service and paid as a single lump sum no earlier than six (6) months
following the eligible Officer’s or Managing Director’s Separation From Service.
“Separation From Service” means a termination of substantial services for the
Company. For purposes of applying the provisions of Code Section 409A, a
reference to the Company shall also be deemed a reference to any affiliate
thereof within the contemplation of Code Sections 414(b) and 414(c). A
substantial employment relationship shall be considered to exist for so long as
an individual is on an authorized leave of absence of up to six (6) months or,
if longer, for so long as the individual retains a right to re-employment by law
or contract. An individual who is on an authorized leave of absence shall not in
any event be deemed to have a Separation From Service for so long as the Company
has a reasonable expectation that the individual will again perform substantial
services for the Company in any capacity, whether or not as an employee of the
Company. An individual will not be treated as having incurred a Separation From
Service where the individual’s level of future services for the Company is
reasonably anticipated by the Company to exceed 20% of the average level of bona
fide Company services provided by that individual in any capacity for the prior
36 month period, or the prior period of services if less, but will be treated as
having incurred a Separation From Service at any time when such reasonably
anticipated level of future services is equal to or less than such 20% average
level of prior services.

 

 



--------------------------------------------------------------------------------



 



Section 7. Payment of Benefits Commencing On or After January 1, 2009.
(a) The Traditional Pension Benefit provided under this Plan which is accrued by
an eligible Officer or Managing Director shall be paid as a single lump sum no
earlier than the later of (i) six (6) months following the later of the eligible
Officer’s or Managing Director’s Separation From Service, (ii) his or her
attainment of age 55, or (iii) as of January 1, 2009, with respect to Officers
and Managing Directors who have incurred a Separation From Service but who had
not commenced benefits prior to January 1, 2009.
The amount of the lump sum distribution payable under this Section 7(a) shall be
calculated based upon the benefit payable as of the later of the Officer’s or
Managing Director’s Separation From Service or attainment of age 55 by using an
interest rate equal to the annual interest rate on thirty (30) year Treasury
Constant Maturities as published in Federal Reserve releases G.13 and H.15 in
effect for the second (2nd) month before the month in which the beginning of the
Plan Year in which the calculation is performed (which shall be the stability
period for purposes of the Plan) and the mortality table set forth in Revenue
Ruling 2001-62, based on a blend of fifty percent (50%) of the male and female
mortality rates set forth in the 1994 Group Annuity Reserving Table (“94 GAR”).
(b) The Portable Pension Account Benefit provided under this Plan which is
accrued by an eligible Officer or Managing Director shall be calculated as of
the date of the Officer’s or Managing Director’s Separation From Service and
paid as a single lump sum no earlier than (i) six (6) months following the
eligible Officer’s or Managing Director’s Separation From Service, or (ii) as of
January 1, 2009, with respect to Officers and Managing Directors who have
incurred a Separation From Service but who had not commenced benefits prior to
January 1, 2009.
Section 8. Plan Administration. The Plan shall be administered by the Retirement
Plans Department of FedEx Corporation (the “Administrator”). The Administrator
shall have the responsibility to receive, evaluate and process all claims for
benefits and shall cause payment of benefits to be made under the Plan in
accordance with its terms. In connection with its duties, the Administrator
shall have the authority to interpret the Plan’s provisions and to determine
eligibility for Plan benefits. The Administrator shall have the authority to
adopt such rules and procedures which it deems necessary for the administration
of the Plan and recommend any modifications, changes or amendments to the Plan.
Section 9. The Committee. The Committee, as defined in the Qualified Pension
Plan, shall have the authority to perform the administrative duties under the
Plan, other than the duties of the Administrator. In connection with its duties,
the Committee shall have the authority to interpret the Plan’s provisions and to
determine eligibility for Plan benefits. The Committee is the named fiduciary of
the Plan and shall adopt such rules and procedures that in its opinion are
either necessary or desirable to implement and administer the Plan.

 

 



--------------------------------------------------------------------------------



 



Section 10. Claims Procedures. The claims procedures for the Plan shall be the
same as such procedures in the Qualified Pension Plan.
Section 11. Legal Expenses. An Officer or Managing Director shall be entitled to
reimbursement from the Company for reasonable legal expenses incurred in
successfully enforcing his or her right to benefits under the Plan. This right
to reimbursement shall only be available if such Officer or Managing Director
has applied for benefits in substantial compliance with the Administrator’s
procedures, been denied benefits by the Administrator, timely requested a review
of that denial as provided in Section 7 above and had the Administrator’s denial
upheld.
Section 12. Non-Assignability of Benefits. Benefits under this Plan shall not be
assignable or transferable in any manner, nor shall they be subject to
garnishment, attachment or other legal process, except as provided by ERISA and
other applicable federal law.
Section 13. Effect. Neither the establishment of the Plan nor any modification
thereto, nor the creation of any account on the books of any participating
employer hereunder, nor the payment of any benefit from the Plan shall be
construed as giving an Officer, Managing Director or any other person any legal
or equitable right against a participating employer, its directors, officers,
employees or agents, except that the provisions of this Section 10 shall neither
impair nor extinguish any rights of any participating Officer or Managing
Director with respect to any claim for benefits payable under this Plan.
Section 14. No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between a participating employer and any
Officer or Managing Director or as a promise that any Officer or Managing
Director shall continue in his or her present or comparable position or as a
limit on the participating employer’s right to discharge such Officer or
Managing Director.
Section 15. Amendment or Termination. The Company may amend or terminate the
Plan at any time. An amendment shall become effective: (i) upon its execution in
writing by duly authorized Officers of the participating employers, (ii) upon
action of the Company’s Board of Directors or the Board of Directors of FedEx
Corporation, or any committee thereof, or (iii) upon action of the Committee, as
reflected in the Committee’s minutes or in the minutes of the Board of Directors
of the Company or of FedEx Corporation or any committee thereof. The Plan’s
termination shall become effective: (i) upon action of the Company’s Board of
Directors or the Board of Directors of FedEx Corporation, or any committee
thereof, or (ii) upon action of the Committee, as reflected in the Committee’s
minutes or in the minutes of the Board of Directors of the Company or of FedEx
Corporation or any committee thereof. However, no amendment or termination shall
eliminate or reduce any benefits accrued under the Plan at the time of such
amendment or termination.
Section 16. Agent for Service of Process. The Company is hereby designated as
agent for service of process for all purposes provided herein.
Section 17. Governing Law. Except to the extent preempted by federal law, the
provisions of this Plan shall be administered, construed and enforced in
accordance with the laws of the State of Tennessee.
Section 18. Execution. This document may be executed in any number of
counterparts and each fully executed counterpart shall be deemed an original.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDERAL EXPRESS CORPORATION
      BY:   /s/ Kelly R. Gray         Kelly R. Gray        Vice President,
Global Compensation and Benefits     

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX CORPORATION
      BY:   /s/ Judith H. Edge         Judith H. Edge        Corporate Vice
President, Human Resources     

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX CORPORATE SERVICES, INC.
      BY:   /s/ Donna Humphreys         Donna Humphreys        Staff Vice
President, Human Resources     

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX CUSTOMER INFORMATION SERVICES, INC.
      BY:   /s/ Donna Humphreys         Donna Humphreys        Staff Vice
President, Human Resources     

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX TRADE NETWORKS, INC.
      BY:   /s/ Penelope Register Shaw         Penelope Register Shaw       
Vice President and General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX TRADE NETWORKS TRADE SERVICES, INC.
      BY:   /s/ Penelope Register Shaw         Penelope Register Shaw       
Vice President and General Counsel     

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX TRADE NETWORKS TRANSPORT & BROKERAGE, INC.
      BY:   /s/ Penelope Register Shaw         Penelope Register Shaw       
Vice President and General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            WORLD TARIFF, LTD.
      BY:   /s/ Penelope Register Shaw         Penelope Register Shaw       
Vice President and General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX FREIGHT CORPORATION
      BY:   /s/ Lori Henry         Lori Henry        Vice President, Human
Resources   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX GROUND PACKAGE SYSTEM, INC.
      BY:   /s/ Shannon A. Brown         Shannon A. Brown        Senior Vice
President, Human Resources   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX SMARTPOST, INC.
      BY:   /s/ Shannon A. Brown         Shannon A. Brown        Senior Vice
President, Human Resources   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX SUPPLY CHAIN SERVICES, INC.
      BY:   /s/ Fred Lukachinsky         Fred Lukachinsky        Vice President,
Finance and Administration   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX CUSTOM CRITICAL, INC.
      BY:   /s/ Kimble H. Scott         Kimble H. Scott        Vice President
and General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDEX TRUCKLOAD BROKERAGE, INC.
      BY:   /s/ Kimble H. Scott         Kimble H. Scott        Vice President   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of June 1, 2008, by affixing their signatures hereto.

            FEDERAL EXPRESS VIRGIN ISLANDS, INC.
      BY:   /s/ Charles Kennedy         Charles Kennedy        Vice President –
Legal
Latin America and Caribbean     

 

 